279 So. 2d 54 (1973)
Robert N. ROCKWOOD and Elizabeth A. Rockwood, His Wife, Appellants,
v.
Frank DeROSA and Doris DeRosa, His Wife, et al., Appellees.
No. 72-94.
District Court of Appeal of Florida, Fourth District.
June 8, 1973.
William F. Hunter, Jr., Hollywood, for appellants.
No appearance for appellees.
PER CURIAM.
Appellant sued to accelerate and foreclose a mortgage from appellees to him. Although the mortgagors were technically in default under the circumstances of this case, Schechtman v. Grobbel, Fla.App. 1969, 226 So. 2d 1, foreclosure and acceleration were properly denied.
The mortgage here provided that the mortgagors would be liable for costs, including attorney fees due to their failure to comply with the mortgage terms. Appellants' actions were precipitated by appellees' default; therefore, appellants were entitled to reasonable attorney fees. Schechtman v. Grobbel, supra.
We reverse and remand with instructions to award appellant reasonable attorney fees.
Reversed and remanded.
WALDEN and OWEN, JJ., and DOWNEY, JAMES C., Associate Judge, concur.